Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 2, the closest prior art, Nakamura US PGPub 2007/014151, teaches implementing multi-block transmission between a host device and an IC card via a command/response line and a data line, and Oshima, US PGPub 2005/0149801 teaches a Rise Edge mode, a Fall Edge mode, and a Both Edge mode. However the Nakamura, Oshima and the other prior art of record fails to suggest switching the check function and the set function in response to the values of the mode bit in the first command.  Therefore, the prior art of record fails to teach “latching data received through at least one of the data terminals from the outside of the storage device, in accordance with both the rising edge and the falling edge of the clock signal, in a second transfer mode; receiving a first command of a check function whose mode bit being a first value through the command terminal; outputting first status data that includes information indicating that the storage device supports the second transfer mode, through one of the data terminals to the outside of the storage device, in response to the first command of the check function whose the mode bit being the first value; receiving a first command of a set function whose the mode bit being a second value through the command terminal from the outside of the storage device; setting the storage device into the second transfer mode in response to the first command of the set function whose the mode bit being the second value; and switching the check function and the set function in response to the first value and the second value of the mode bit in the first command.”  Claims 3-17 depend from claim 2 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136